PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/691,144
Filing Date: 21 Nov 2019
Appellant(s): ECOLINK INTELLIGENT TECHNOLOGY, INC.



__________________
Gary R. Jarosik, Reg. No. 35,906
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/15/2022.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 (1) Grounds of Rejection to Be Reviewed on Appeal 
Every ground of rejection set forth in the Final Office Action dated July 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al, (US 20160247370 A1; hereinafter “Lamb”) in view of LeMaire et al. (WO 2015170022 A1; hereinafter “LeMaire”), and further in view of Kates (US 9860839 B2).

B. The Rejection of independent Claim 1 Under 35 U.S.C. § 103 

(a) Regarding Appellants’ argument (P. 8 of the Brief): 
“…because the examiner has not evidenced or explained how or why a simple desire to "enable secure exchange of data" would cause of skill in the art to modify Lamb to transmit an encrypted frame comprising both an encrypted event identification that identifies the type of event that has occurred and an unencrypted data (especially an unencrypted sensor identifier) as claimed, the examiner has not presented a prima facie case of obviousness. More particularly, because the examiner has not explained and because it is not evident how or why a simple desire to "enable secure exchange of
data," would cause one of skill in the art to modify Lamb to provide for the transmitting of both encrypted data and unencrypted data, i.e., because transmitting unencrypted data, by definition, provides no "improvement" to a system that is intended to be used for a "secure exchange of data," it is submitted that it cannot be said that the rejection of claim 1 is supported by some articulated reasoning with some rational underpinning as is required to support the legal conclusion of obviousness.” 

Examiner respectfully disagrees. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: “(A) Combining prior art elements according to known methods to yield predictable results” (MPEP 2143).
It should be noted that all the elements of claim 1 are known in Lamb, LeMaire, and Kates. Lamb teaches a wireless sensor, in a mesh network, that detects an event causing a change in a state of a barrier being monitored by the wireless sensor and transmits the event information to a central controller; LeMaire teaches generating an encrypted frame, comprising an unencrypted part and an encrypted event data; and Kates teaches a sensor transmitting an encrypted data message to a central controller, the message also comprising an unencrypted unique identification of the sensor, and receiving an acknowledgement from the controller that the encrypted frame was received and decrypted (see further comments/citations below under item (f)). The only difference is the combination of “old elements” into a wireless sensor for detecting an event and securely communicating information about that event to a central controller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lamb, LeMaire, and Kates, to derive the limitations of claim 1, because the combination uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to modify the sensor of Lamb by combining the teachings of Lamb, LeMaire, and Kates in order to ensure a secure exchange of event data with the central controller. It should be noted that adding unencrypted sensor ID in a message that carries encrypted event data does not violate secure exchange of encrypted event data itself between the sensor and a controller. Furthermore, one of ordinary skill in the art would have been motivated to combine these teachings by enabling reliable and timely reporting of data regarding anomalous conditions detected by wireless sensors to a central controller in order to prevent major damage/loss and to maintain security.
Thus, the above rationale supports a conclusion of obviousness by combining prior art elements according to known methods to yield predictable results according to KSR vs Teleflex.

(b) Regarding Appellants’ argument (P. 9 of the Brief): 
“…because the examiner has not explained how or why one of skill in the art would decide to use the teachings in LeMaire directed to using a key depending on the type of sensor instead of the teachings is LeMaire directed to using pseudo-random bit permutation as also disclosed in LeMaire if one of skill in the art simply desired to "enable secure exchange of data," i.e., explained how or why sending unencrypted sensor type data is an "improvement" over using pseudo-random bit permutation to enable secure exchange of data, it is submitted that the examiner has not met the burden of presenting the reasoning that is required to support a prima facie case of obviousness.” 

Examiner respectfully disagrees. This argument is irrelevant because LeMaire teaches multiple scenarios, and the only teaching from LeMaire that is being relied on is the use of a message, sent from a sensor to a controller, that comprises an unencrypted part and an encrypted part.

 (c) Regarding Appellants’ argument (P. 10 of the Brief): 
“…the examiner has offered no reason, let alone the required reasoning with some rational underpinning, to explain how or why one of skill in the art would further turn to Kates when desiring to modify Lamb/LeMaire. Such reasoning is required when it is considered that the relied upon disclosure within Kates, namely, "a sensor transmitting a data message to a central controller, the message comprising an unencrypted, unique identification of the sensor," neither "enables secure exchange of data" nor has any
relevance to the "secure exchange of data." Accordingly, because nothing within Kates being relied upon describes, teaches, suggests, or otherwise relates to encrypting messages or securing the exchange of data, it is submitted that it is evident that the rejection of claim 1 fails to be supported by the reasoning that is required to support a prima facie case of obviousness.” 

Examiner respectfully disagrees. Kates discloses a wireless sensor (Fig. 1: sensor units 102-106), comprising: a detector for detecting an event in proximity to the wireless sensor, the event causing a change in a state of ambient conditions being monitored by the wireless sensor; a memory for storing processor-executable instructions; a mesh-network transceiver for transmitting information to and receiving information from a central controller, either directly or via another wireless sensor or a repeater; a processor, coupled to the detector, the memory and the mesh-network transceiver, for executing the processor-executable instructions (Col. 5, Lines 8-13, and Fig. 1) that causes the processor to: determine that the event has occurred via a signal received from the detector (Col. 11, Lines 55-60); and in response to determining the event has occurred, generate an encrypted frame, comprising an unencrypted unique identification of the wireless sensor (Col. 2, Lines 61-62: “each sensor unit has an Identification code (ID) and the sensor units attaches its ID (unencrypted ID is implied) to outgoing communication packets.”) and encrypted event data (Col. 10, Lines 60-62: “the data packets that travel between the sensor unit 102, the repeater unit 111, and the base unit 112 are encrypted.”). 
Thus, contrary to appellant’s assertion, Kates does describe encrypting messages and securing the exchange of data.

(d) Regarding Appellants’ argument (P. 10-11 of the Brief): 
“…if a unique sensor identifier were to be substituted for the type of sensor data as is
being proposed by the examiner, the system of Lamb/LeMaire would no longer be able to decrypt the useful data. Specifically, because Lamb/LeMaire only describes, teaches, and suggests a device being programmed to use a sensor type for decryption purposes and because the examiner has neither proposed nor evidenced the obviousness of modifying the message receiving device in the system of Lamb/LeMaire to use a unique sensor identifier to decrypt the useful information, it is respectfully submitted that one of skill in the art would not have found it obvious to modify the wireless sensor of Lamb/Lemaire in further view of teachings from Kates, to derive the limitations of claim 1.”
“…if a unique sensor identifier were to be substituted for the type of sensor as is being
proposed by the examiner, the system of Lamb/LeMaire would no longer be able to use the unencrypted data to perform the function of decrypting the useful data, i.e., the function of the unencrypted data would be changed.” 

Examiner respectfully disagrees. It should be noted that the sensor ID identifies the sensor itself, therefore it would be obvious to a skilled person what the sensor type can be determined based on the sensor ID. 
Thus, Lamb/LeMaire combination would still be able to use the unencrypted data to perform the function of decrypting the useful data.

(e) Regarding Appellants’ argument (P. 12 of the Brief): 
“for decrypting the useful information, the energy manager has stored in a memory a table with keys for the respective sensor types, i.e., the types "temperature sensor", "hygrometry sensor", "motion sensor", "brightness sensor", "air velocity sensor" are thus distinguished. (Pg. 9, lines 7-19). The receiving device of LeMaire will therefore only need to store in memory a small and finite number of matching keys. However,
were one of skill in the art to modify Lamb/LeMaire to use unique sensor identifiers instead of sensor type identifiers as is being proposed by the examiner, it will be appreciated that the receiving device of Lamb/LeMaire would also need to be modified to include a memory capable of storing a table having an indeterminate number of matching keys for the respective unique identification of all possible sensors "to thereby enable secure exchange of data between a wireless sensor and a central controller by encrypting messages." 

Examiner respectfully disagrees. As stated above, the sensor ID identifies the sensor itself, therefore it can be easily determined what the sensor type is based on the sensor ID. Consequently, LeMaire table does not need to be modified.

(f) Regarding Appellants’ argument (P. 12-13 of the Brief): 
“…because the examiner has presented no evidence to support the conclusion that, to one of skill in the art, "receiving [at one of the electrical equipment 12.1 and 12.2] an indication via updated setpoint [as described in LeMaire] is equivalent to receiving [by a wireless sensor as claimed] an acknowledgement from the controller that the encrypted frame was received; and that the frame was decrypted successfully" (OA, pg. 5)(emphasis added), the examiner has not met the burden of presenting a prima facie
case of obviousness.” 

Examiner respectfully disagrees. LeMaire (P. 9, Lines 25-38 and Fig. 4) discloses that updating of regulation setpoint occurs only after the received messages is successfully decrypted. That is, the updated setpoint is transmitted to an electrical equipment only after it is updated which implies successful decryption of received data from the sensor. Thus, LeMaire indicates successful decryption of the received message.
But as argued persuasively by the appellant, LeMaire, by itself, does not disclose receiving [by a wireless sensor as claimed] an acknowledgement from the controller that the encrypted frame was received.
However, Kates discloses a wireless sensor configured to transmit the encrypted frame (Col. 5, Lines 8-13; Col. 10, Lines 60-62); and receive an acknowledgement from the controller indicating that the encrypted frame was received and decrypted successfully (Col. 12, Lines 45-63: “the sensor unit transmits sensor data until a handshaking-type acknowledgement is received.”). The acknowledgement in Kates also indicates that the received data from the sensor was successfully decrypted.
Thus, a combination of Lamb, LeMaire, and Kates teaches the claimed limitation through obviousness.

C. The Rejection of independent Claim 11 Under 35 U.S.C. § 103

Regarding Appellants’ argument (page 13 of the Brief): 
“It is first respectfully submitted that merely concluding that claim 11 has "similar
features" to claim 1 does not meet the initial burden of factually supporting a prima facie
conclusion of obviousness. Rather, because the examiner acknowledged that claim 11 does not recite features identical to claim 1, the examiner must clearly explain the pertinence of each reference to claim 11. (3 7 CFR § 1.104 ( c )(2) ).”.
Examiner respectfully disagrees. The features recited in claim 11 are similar and practically identical to the features in claim 1, the only difference is that they are written from the perspective of an apparatus performing the same functions as those recited in claim 1 from the perspective of a method. The appellant’s argument is therefore not persuasive.

CONCLUSION
Based on foregoing responses, Prior art of record documents clearly teach each limitation as set forth in independent claims 1 and 11 through obviousness.
Dependent claims 2-10 depend from claim 1, and claims 12-20 depend from claim 11. In addition to the ground of rejection to claims 1 and 11, Examiner maintains the same position of rejection to each of claims 2-10 and 12-20 as stated in the Non-Final Rejection mailed on 12/20/2021.
For the above reasons, it is believed that the rejections of Claims 1-20 should be sustained.

Respectfully submitted,
/SHAILENDRA KUMAR/
Primary Examiner, Art Unit 2471

Conferees:
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.